Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 25, 1975, which adopted and affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment on December 28, 1974 and because he was not available for employment effective December 30, 1974. The claimant was the major stockholder and president of a corporation conducting a retail sales business. The record establishes that although the business was earning a profit, he elected to liquidate and dispose of the business, thus causing his unemployment. He alleged several excuses for the closing of his business, none of which are of such a nature as to conclusively show that the closing was due to compelling circumstances and the board’s determination of a voluntary leaving without good cause is supported by substantial evidence. (See Matter of Lazarus [Levine], 50 AD2d 960; Matter of Dunn [Catherwood] 33 AD2d 585; cf. Matter of Hornstein [Catherwood] 35 AD2d 872.) Since the disqualification for voluntarily leaving employment is sustained, the disqualification effective December 30, 1974 for unavailability is academic and we do not pass on the merits of that part of the board’s decision. Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.